Citation Nr: 0333442	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  98-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On February 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that all VA 
treatment records requested in the 
Board's February 2003 development 
memorandum have been obtained and 
associated with the claims folder.

2.  After completion of the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by a physician, who has not 
previously examined the veteran, to 
determine the nature and extent of all 
pathology, which may be present, 
pertaining to joint pain.  The claims 
file must be made available to the 
examiner prior to examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  The 
purpose of examination should be to 
identify all signs of joint pain, which 
the veteran claims to experience on a 
chronic basis as a result of his Persian 
Gulf War service.  A complete history, 
which includes the time of initial onset 
and the frequency and duration of his 
symptomatology, should be elicited from 
the veteran.  All specialized testing 
should be completed as deemed necessary 
by the examiner.  After reviewing the 
claims file and examining the veteran, 
the examiner should expressly state an 
opinion as to whether the veteran's joint 
pain is/are attributable to a known 
clinical diagnosis (for example, 
avascular necrosis of the right hip).  
For joint pain, which is attributable to 
a known diagnosis, the examiner should 
offer an opinion as to the most probable 
etiology and date of onset of any 
disorder that is diagnosed and whether it 
is at least as likely as not (50 percent 
or more probability) that the diagnosed 
disorder is etiologically related to the 
veteran's military service or was caused 
by a supervening condition or event after 
October 1991.  If arthritis is diagnosed, 
whether the evidence indicates that such 
arthritis was manifest within one year of 
the veteran's discharge from service.  
(The veteran served on active duty from 
July 1980 to October 1991.)  For joint 
pain, which is not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disability to include either 
objective medical evidence perceptible to 
a physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2002).  Finally, the 
examiner should express his or her 
opinion as to whether the veteran's joint 
pain is "chronic" (as having existed for 
6 months or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period) or was 
caused by a supervening condition or 
event after October 1991.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



